Title: From George Washington to William Gordon, 31 August 1785
From: Washington, George
To: Gordon, William



Dr Sir,
Mount Vernon 31st Augt 1785.

In my absence from home on a tour up this river, to view the nature of it & to direct the improvements agreeably the Acts of Assemblies of Virginia & Maryland; the enclosed memoirs arrived here, covered by a letter, of which the following is an extract, from a member of Congress.
As I am fully persuaded it is your wish to transmit to posterity a true history of the revolution, & of course you desire to receive every information which will enable you to do justice to the principal Actors therein; it cannot be unpleasing to you to receive a narrative of unadorned facts which serve to bring forward, circumstances which, in some measure, may be unknown to you: I therefore make no apology for transmitting the enclosed; nor shall I do more than hint to you, the propriety of keeping the Marquis’s wishes in this business, behind the Curtain; your own good sense must dictate the measure, & furnish the reason for it.
The noble, conspicuous, & disinterested part which this Nobleman has acted on the American theatre deserves all the gratitude which this Country can render him, & all the eloge which the pen of a faithful historian can bestow, with its appearing to be the object of his wishes.
The family is as well as usual; Mrs Stuart has been sick, but is now getting better. Mrs Washington does not enjoy good health, but joins me in best respects to Mrs Gordon. I am Dr Sir &c.

G: Washington

